Mr. Justice Baker delivered the opinion of the court. Plaintiff testified that he had bought buggies and was familiar with their value in Chicago. We think the court did not err in permitting him to testify as to the value of his buggy. The Municipal Court Act gives that court jurisdiction in actions of the fourth class in suits at law, “for the recovery of money only when the amount claimed does not exceed one thousand dollars.” The words “actions for the recovery of money only,” are found in the codes of procedure of many of the states. Section 5130 of the Ohio Code provides that, “issues of fact arising in actions for the recovery of money only,” shall be tried by a jury. Such actions are regarded as legal as distinguished from equitable actions. The only relief sought in an action in tort, as well as in an action for money due and owing, is the recovery of a judgment for money. We think, it was clearly the intention of the Legislature to give the Municipal Court jurisdiction in actions of the fourth class in all legal actions, as distinguished from equitable, when the amount claimed does not exceed $1,000, and not to limit its jurisdiction to actions on contracts or for money due or owing. The defendant in operating its searchlight owed to persons driving on the streets in the vicinity of the light the duty to use reasonable care to avoid using the light in such a manner as would be likely to frighten gentle horses. T., W. & W. R. R. Co. v. Harmon, 47 Ill. 298; C., B. & Q. R. R. Co. v. Dickson, 63 id. 151; I. C. R. R. Co. v. Scheffner, 209 id. 9; Cole v. Fisher, 11 Mass. 137; 1 Shearman & R. on Negligence, 607. Whether the beam of light thrown into the eyes of plaintiff’s horse and on the ground in front of the horse in the manner in which it was so thrown in this case was likely to frighten a gentle horse was, we think, a question of fact for the jury. We cannot, on the evidence in this record, say that the judgment is contrary either to the law or the evidence, and the judgment will be affirmed. Affirmed.